DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altaf et al. (U.S. Pub No. 20060206261).
Regarding claims 1, 9, 10, Altaf et al. disclose an information system, method and non-transitory computer readable storing medium wherein the information processing apparatus and method comprising a control unit configured to: acquire information about a predetermined travel route of a vehicle that travels with a plurality of users on board (See paragraph 0007, 0024); acquire a current position of the vehicle (See paragraph 0024, 0026); compare the current position of the vehicle and the predetermined travel route against each other, and perform determination as to whether the vehicle is traveling along the predetermined travel route or not (See paragraph 0026; using the comparator 118); and issue a notification to a predetermined device, in a case where a deviation of the vehicle from the 
Regarding claim 2, Altaf et al. disclose wherein the predetermined device is any one of a mobile terminal possessed by the user, an in-vehicle terminal provided in the vehicle, and a server device that manages the vehicle (See paragraph 0030 for the different devices that can be used besides computer system 210).
Regarding claim 3, Altaf et al. disclose wherein the control unit acquires a degree of deviation that is a value indicating a degree of deviation of the vehicle from the predetermined travel route, and performs the determination based on whether the degree of deviation exceeds a predetermined threshold or not (See paragraph 0039, 0042; it is considered that a degree of deviation is determined based on a predetermined amount which can be a value and also considering if it exceeds a certain amount).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altaf et al. (U.S. Pub No. 20060206261).
Regarding claim 8, Altaf et al. disclose the degree of deviation by an exceeded authorized travel time (See paragraph 0042) but fail to specifically disclose that the degree of deviation is calculated based on a rate of increase/decrease in an estimated required time until an alighting location of the user, present on the predetermined travel route, is reached. However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to calculate the degree of deviation based on an increase/decrease in an estimated required time as it would allow the driver of the vehicle to compare the vehicle’s location and to return to the prescribed route.

Allowable Subject Matter

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose wherein the predetermined threshold includes a first threshold, and a second threshold higher than the first threshold, and in a case where the degree of deviation is at or higher than the first threshold and lower than the second threshold, the control unit determines that the vehicle is in a first state, and in a case where the degree of deviation is at or higher than the second threshold, the control unit determines that the vehicle is in a second state.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661